DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 03/01/2021 has been considered.
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 03/01/2021, has been entered. Claims 1, 10, and 16 have been amended.
Claim Objections
            The Objections to the Claims have been removed pursuant Applicant’s amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Claim Rejections - 35 USC § 112(b)

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “processing the image with a product identifying module including image recognition based on stored representations of visual characteristics of products to obtain data identifying products, product information, and location within the image of products included in the image.”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner interprets “processing the image with a product identifying module including image recognition based on stored representations of visual characteristics of products to obtain data identifying products, product information, and location within the image of products included in the image” as  “processing the image with a product identifying module including image recognition based on stored representations of visual characteristics of the products to obtain data identifying the products, product information, and location within the image of the products included in the image.”
Claims 2-9 inherit the deficiencies noted in claim 1 and are therefore rejected to on the same basis.

Claim 2 recites the limitation “providing the image to an object recognition service that identifies products located within the image and the location of each identified product within the image.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner interprets “providing the image to an object recognition service that identifies products located within the image and the location of each identified product within the image” as “providing the image to an object recognition service that identifies the products located within the image and the location of each identified product within the image.”
Claims 3-6 inherit the deficiencies noted in claim 2 and are therefore rejected to on the same basis.

Claim 3 recites the limitation “wherein the object recognition service includes a deep neural network object recognition model built and maintained from training images of products to be recognized through use of the model.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner interprets “wherein the object recognition service includes a deep neural network object recognition model built and maintained from training images of products to be recognized through use of the model” as “wherein the object recognition service includes a deep neural network object recognition model built and maintained from training images of the products to be recognized through use of the model.”

Claim 10 recites the limitation “providing the image to an object recognition service that identifies products located within the image based on stored representations of visual products and a location of each identified product within the image.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner interprets “providing the image to an object recognition service that identifies products located within the image based on stored representations of visual characteristics of products and a location of each identified product within the image” as “providing the image to an object recognition service that identifies the products located within the image based on stored representations of visual characteristics of the products and a location of each identified product within the image.”
Claims 11-15 inherit the deficiencies noted in claim 10 and are therefore rejected to on the same basis.

Claim 16 recites the limitation “submitting the image to an object recognition service that identifies products located within the image based on stored representations of visual characteristics of products and a location of each identified product within the image.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner interprets “submitting the image to an object recognition service that identifies products located within the image based on stored representations of visual characteristics of products and a location of each identified product within the image” as “submitting the image to an object recognition service that identifies the products located within the image based on stored representations of visual characteristics of the products and a location of each identified product within the image.”
Claims 17-20 inherit the deficiencies noted in claim 16 and are therefore rejected to on the same basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meek et al (US 2015/0026156 A1), as previously cited and hereinafter Meek.
Regarding claim 10, Meek discloses a method (i.e. abstract) comprising: 
	-capturing an image of products offered for sale located within a store, the capturing of the image including receiving the image from a camera operated according to a demand of a requesting customer (Meek, see at least: [0053], [0041], [0072] and [0054] - “FIG. 3A is an illustrative block diagram of an embodiment of the capture and use of images of in-store inventory [i.e. capturing an image of products offered for sale located within a store]. A person 305 at the store 209, who may or may not be affiliated with the store 209…The customer 206 may use a device 207 to access the customer interface 203. In response, the customer interface 203 may use the images from the database 205 to present a display 306 of the in-store inventory 301 to the customer 206 [i.e. the capturing of the image including receiving the image from a camera operated according to a demand of a requesting customer]” and “The user may then be able to browse the shelves of the stores online to see what sort of products are available in the store [i.e. image of products]” and “The interface 510 allows the customer 206 to enter keywords 511 for search [i.e. according to a demand of a requesting customer], and a location 512, which can be filled in with a default value, and click on the Search button 513 to start a search” and “the imaging device 303 is a video camera [i.e. receiving the image from a camera], such as the NEX-7 by Sony Corporation of Tokyo, Japan, that is manually moved across the in-store inventory 301 by the person 305”); 
-providing the image to an object recognition service that identifies the products located within the image based on stored representations of visual characteristics of the products and a location of each identified product within the image (Meek, see at least: [0061] and [0065] - “The database 205 used by the system can contain both image data 405 of the inventory 301 in the store 209, and also structured product data 406 associated with the products 302 that are in the inventory 301 [i.e. based on stored representations of visual characteristics of products]…A product mapping module 402 can take an image 316 of the in-store inventory 301 [i.e. providing the image to an object recognition service], and an identification 401 of a point within the inventory image 316, using the x-axis and y-axis offset of the point, and map the inventory image 316 and point 401 to structured product data 403 that represents the product corresponding to the image segment that is at point 401 [i.e. that identifies the products located within the image and the location of each identified product within the image] in the inventory image 316” and “image segment 314 can be matched against product images in a product image database 420 using an image-driven search…A good match may be used to identify the product in the product image database 420, and then use the product data from the product image database 420 to provide the structured data 403 about the product [i.e. based on stored representations of visual characteristics of the products]”); 
-receiving from the object recognition service, product identifiers of the identified products and location data identifying the location of each respective product (Meek, see at least: [0061] and  [0063] - “A product mapping module 402 [i.e. the object recognition service] can take an image 316 of the in-store inventory 301, and an identification 401 of a point within the inventory image 316, using the x-axis and y-axis offset of the point [i.e. receiving from the object recognition service, location data identifying the location of each respective product], and map the inventory image 316 and point 401 to structured product data 403 that represents the product corresponding to the image segment that is at point 401 in the inventory image 316” and “The inventory image 316 can be segmented into smaller image segments 314, each one representing a single product 302. The image segment 314 may contain text 411 that can be located and recognized by an Optical Character Recognition (OCR) module 412 [i.e. receiving from the object recognition service, product identifiers of the identified products]. The OCR module 412 can convert the characters into machine-readable text 413, which can then be used to search a product database 414. Data from the product database 414 can then be used to provide the structured data 403 about the product”); 
-retrieving product information for each identified product from a product database (Meek, see at least: [0063] - “The inventory image 316 can be segmented into smaller image segments 314, each one representing a single product 302. The image segment 314 may contain text 411 that can be located and recognized by an Optical Character Recognition (OCR) module 412. The OCR module 412 can convert the characters into machine-readable text 413, which can then be used to search a product database 414. Data from the product database 414 can then be used to provide the structured data 403 about the product [i.e. retrieving product information for each identified product from a product database]”); 
-augmenting data of the image for each identified product therein with the product identifier, the location data identifying the location of the product in the image, and the retrieved product information (Meek, see at least: [0061] and [0071] - “A product mapping module 402 can take an image 316 of the in-store inventory 301, and an identification 401 of a point within the inventory image 316, using the x-axis and y-axis offset of the point, and map the inventory image 316 and point 401 to structured product data 403 [i.e. augmenting data of the image for each identified product therein with the product identifier, the location data identifying the location of the product in the image, and the retrieved product information] that represents the product corresponding to the image segment that is at point 401 in the inventory image 316” and “The customer 206 can view products in the image such as 503…The sidebar shows contact information 504 and descriptive information 505 about the store 209, and lists structured information about the products 506 that are indicated by the product mapping module 402 to be in the visible part of the inventory image data 316 [i.e. augmenting data of the image for each identified product therein]”); and 
-storing the image with the augmented data in a location where the image and the augmented data can be accessed in response to requests received via a network (Meek, see at least: [0061], [0071], and [0041] - “The database 205 used by the system can contain both image data 405 of the inventory 301 in the store 209, and also structured product data 406 associated with the products 302 that are in the inventory 301 [i.e. storing the image with the augmented 

Regarding claim 12, Meek discloses the method of claim 10, Meek further discloses:
-wherein augmenting the data of the image includes adding the product identifier, the location data identifying the location of the product in the image, and the retrieved product information as metadata to the image (Meek, see at least: [0061] and [0071] - “A product mapping module 402 can take an image 316 of the in-store inventory 301, and an identification 401 of a point within the inventory image 316, using the x-axis and y-axis offset of the point, and map the inventory image 316 and point 401 to structured product data 403 that represents the product [i.e. augmenting the data of the image includes adding the product identifier and the retrieved product information as metadata to the image] corresponding to the image segment that is at point 401 [i.e. augmenting the data of the image includes adding the location data identifying the location of the product in the image] in the inventory image 316” and “The customer 206 can view products in the image such as 503…The sidebar shows contact information 504 and descriptive information 505 about the store 209, and lists structured information about the products 506 that are indicated by the product mapping module 402 to be in the visible part of the inventory image data 316 [i.e. augmenting data of the image]”).

Regarding claim 15, Meek discloses the method of claim 10. Meek further discloses:
-wherein capturing the image is performed on a periodic basis and the providing of the image is performed following a comparison to identify the present of a significant change between the captured image and a last captured image that was provided to the object recognition service to identify whether there is a significant change in view of a configuration setting identifying a significance level (Meek, see at least: [0059] - “FIG. 3C is an illustrative block diagram of an embodiment of the capture of images of in-store inventory over a period of time [i.e. capturing the image is performed on a periodic basis]. The store 209 may update its inventory 301 or the positioning of products 302 in the inventory 301. When this happens, the merchant 210 may decide to update the inventory image data 316. In FIG. 3C, this is exemplified by an image 316 a taken on Jan. 12, 2013, an image 316 b taken on Feb. 16, 2013, and an image 316 c taken on Mar. 16, 2013. Continuing the example of FIG. 3C, the product corresponding to the image segment 314 c is removed sometime between Jan. 12, 2013 and Feb. 16, 2013, leaving an image segment with an empty space 314 d. Continuing the example of FIG. 3C still further, sometime between Feb. 16, 2013 and Mar. 16, 2013, a different product is added, corresponding to the image segment 314 e that replaces the empty space [i.e. the providing of the image is performed following a comparison to identify the present of a significant change between the captured image and a last captured image that was provided to the object recognition service to identify whether there is a significant change in view of a configuration setting identifying a significance level]”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-9, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meek, in view of Adato et al. (US 2019/0213212 A1), as previously cited and hereinafter Adato.
Regarding claim 1, Meek discloses a method (i.e. abstract) comprising:
	-capturing an image of a staging area and products for sale presented therein (Meek, see at least: [0053] and [0041] - “FIG. 3A is an illustrative block diagram of an embodiment of the capture and use of images of in-store inventory [i.e. capturing an image of a staging area and products for sale presented therein]. A person 305 at the store 209, who may or may not be affiliated with the store 209” and “The user may then be able to browse the shelves [i.e. image of a staging area] of the stores online to see what sort of products are available in the store”); 
-processing the image with a product identifying module including image recognition based on stored representations of visual characteristics of the products to obtain data identifying the products, product information, and location within the image of the products included in the image (Meek, see at least: [0061] and [0065] - “The database 205 used by the system can contain both image data 405 of the inventory 301 in the store 209, and also structured product data 406 associated with the products 302 that are in the inventory 301 [i.e. including image recognition based on stored representations of visual characteristics of the products]…an 403 of the structured product data 406 can contain an image 404 a of the product, the name 404 b of the product, the supplier 404 c of the product, the retail price 404 d of the product, and other data as indicated by the ellipsis. A product mapping module 402 can take an image 316 of the in-store inventory 301, and an identification 401 of a point within the inventory image 316, using the x-axis and y-axis offset of the point [i.e. location within the image of the products included in the image], and map the inventory image 316 and point 401 to structured product data 403 [i.e. product information] that represents the product corresponding to the image segment [i.e. processing the image with a product identifying module to obtain data identifying the products] that is at point 401 in the inventory image 316” and “image segment 314 can be matched against product images in a product image database 420 using an image-driven search…A good match may be used to identify the product in the product image database 420, and then use the product data from the product image database 420 to provide the structured data 403 about the product [i.e. including image recognition based on stored representations of visual characteristics of the products]”); and 
-storing the image and the obtained data in a location where the image and the obtained data can be accessed in response to requests received via a network (Meek, see at least: [0061], [0071] and [0041] - “The database 205 used by the system can contain both image data 405 of the inventory 301 in the store 209, and also structured product data 406 associated with the products 302 that are in the inventory 301 [i.e. storing the image and the obtained data in a location where the image and obtain data can be accessed]” and “FIG. 5A is an illustrative example of an embodiment of a user interface for providing a customer with a retail browsing experience online [i.e. the obtained data can be accessed in response to requests received via a network]” and “user may not be looking for a specific product, but may search for general 
Meek does not explicitly disclose the capturing of the image including receiving the image from a stationarily mounted camera.
Adato, however, teaches a system for processing images captured in a retail store (i.e. abstract), including the known technique of capturing of an image including receiving the image from a stationarily mounted camera (Adato, see at least: [0150] and [0115] - “the image data representative of products displayed on store shelves may be acquired by a plurality of stationary capturing devices 125 fixedly mounted in the retail store [i.e. capturing of an image including receiving the image from a stationarily mounted camera]” and “Examples of capturing devices may include, a digital camera, a time-of-flight camera, a stereo camera, an active stereo camera, a depth camera, a Lidar system, a laser scanner, CCD based devices, or any other sensor based system capable of converting received light into electric signals [i.e. a stationarily mounted camera]”). This known technique is applicable to the method of Meek as they both share characteristics and capabilities, namely, they are directed to a system for processing images captured in a retail store.
It would have been recognized that applying the known techniques of capturing of an image including receiving the image from a stationarily mounted camera, as taught by Adato, to the teachings of Meek would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding capturing of an image including receiving the image from a stationarily mounted camera, as taught by Adato, into the method of Meek would have been 

Regarding claim 2, Meek in view of Adato teaches the method of claim 1. Meek further discloses: 
-wherein processing the image with the product identifying module includes: 
-providing the image to an object recognition  service that identifies the products located within the image and the location of each identified product within the image (Meek, see at least: [0061] - “A product mapping module 402 can take an image 316 of the in-store inventory 301 [i.e. providing the image to an object recognition service], and an identification 401 of a point within the inventory image 316, using the x-axis and y-axis offset of the point, and map the inventory image 316 and point 401 to structured product data 403 that represents the product corresponding to the image segment that is at point 401 [i.e. that identifies the products located within the image and the location of each identified product within the image] in the inventory image 316”); 
-receiving from the object recognition service, product identifiers of the identified products and location data identifying the location of each respective product (Meek, see at least: [0061] and [0063] - “A product mapping module 402 [i.e. the object recognition service] can take an image 316 of the in-store inventory 301, and an identification 401 of a point within the inventory image 316, using the x-axis and y-axis offset of the point [i.e. receiving from the object recognition service, location data identifying the location of each respective product], and map the inventory image 316 and point 401 to structured product data 403 that represents the 401 in the inventory image 316” and “The inventory image 316 can be segmented into smaller image segments 314, each one representing a single product 302. The image segment 314 may contain text 411 that can be located and recognized by an Optical Character Recognition (OCR) module 412 [i.e. receiving from the object recognition service, product identifiers of the identified products]. The OCR module 412 can convert the characters into machine-readable text 413, which can then be used to search a product database 414. Data from the product database 414 can then be used to provide the structured data 403 about the product”); 
-retrieving product information for each identified product from a product database (Meek, see at least: [0063] - “The inventory image 316 can be segmented into smaller image segments 314, each one representing a single product 302. The image segment 314 may contain text 411 that can be located and recognized by an Optical Character Recognition (OCR) module 412. The OCR module 412 can convert the characters into machine-readable text 413, which can then be used to search a product database 414. Data from the product database 414 can then be used to provide the structured data 403 about the product [i.e. retrieving product information for each identified product from a product database]”); and 
-augmenting data of the image for each identified product therein with the product identifier, the location data identifying the location of the product in the image, and the retrieved product information (Meek, see at least: [0061] and  [0071] - “A product mapping module 402 can take an image 316 of the in-store inventory 301, and an identification 401 of a point within the inventory image 316, using the x-axis and y-axis offset of the point, and map the inventory image 316 and point 401 to structured product data 403 [i.e. augmenting data of the image for each identified product therein with the product identifier, the location data identifying the 401 in the inventory image 316” and “The customer 206 can view products in the image such as 503…The sidebar shows contact information 504 and descriptive information 505 about the store 209, and lists structured information about the products 506 that are indicated by the product mapping module 402 to be in the visible part of the inventory image data 316 [i.e. augmenting data of the image for each identified product therein]”).

Regarding claim 4, Meek in view of Adato teaches the method of claim 2. Meek further discloses:
	-wherein augmenting the data of the image includes adding the product identifier, the location data identifying the location of the product in the image, and the retrieved product information as metadata to the image (Meek, see at least: [0061] and [0071] - “A product mapping module 402 can take an image 316 of the in-store inventory 301, and an identification 401 of a point within the inventory image 316, using the x-axis and y-axis offset of the point, and map the inventory image 316 and point 401 to structured product data 403 that represents the product [i.e. augmenting the data of the image includes adding the product identifier and the retrieved product information as metadata to the image] corresponding to the image segment that is at point 401 [i.e. augmenting the data of the image includes adding the location data identifying the location of the product in the image] in the inventory image 316” and “The customer 206 can view products in the image such as 503…The sidebar shows contact information 504 and descriptive information 505 about the store 209, and lists structured 506 that are indicated by the product mapping module 402 to be in the visible part of the inventory image data 316 [i.e. augmenting data of the image]”).

Regarding claim 7, Meek in view of Adato teaches the method of claim 1. Meek further discloses:
-wherein the captured image is a frame of a captured video and the method is performed with regard to a plurality of the frames of the captured video (Meek, see at least: [0054] - “FIG. 3B is an illustrative block diagram of an embodiment of the use of multiple images to make a large image of in-store inventory. The imaging device 303, which may be supplemented with control and storage equipment 304, is set up to take multiple images of the in-store inventory 301 at the store. In one embodiment, the imaging device 303 is a video camera [i.e. wherein the captured image is a frame of a captured video and the method is performed with regard to a plurality of the frames of the captured video], such as the NEX-7 by Sony Corporation of Tokyo, Japan, that is manually moved across the in-store inventory 301 by the person 305”).

Regarding claim 8, Meek in view of Adato teaches the method of claim 1. Meek further discloses:
-wherein the staging area is a shelf in a grocery store (Meek, see at least: [0041] and  [0060] - “The user may then be able to browse the shelves of the stores online to see what sort of products are available in the store” and “One example of this might be at a farmers' market [i.e. in a grocery store], where a customer 206 might be able to check at the end of winter which vendors participated in the previous year”).

Regarding claim 9, Meek in view of Adato teaches the method of claim 1. Meek further discloses:
-wherein capturing the image includes receiving the image via a network from a stationary imaging device (Meek, see at least: [0054] - “In yet another embodiment, the imaging device 303 is a still-image camera on a pan/tilt/zoom mount [i.e. capturing the image includes receiving the image via a network from a stationary imaging device]”).

Regarding claim 16, Meek discloses a system (i.e. abstract) comprising:
-a network interface device, a processor, and a memory storing instructions executable by the processor to cause the system to perform data processing activities (Meek, see at least: [0049] - “the system and its components may include a bus or other communication component for communicating information and a processor or processing circuit coupled to the bus for processing information. The hardware elements can also include one or more processors or processing circuits coupled to the bus for processing information. The system also includes main memory”) comprising: 
-receiving, via the network interface device, an image of products offered for sale located within a store (Meek, see at least: [0053] and [0041] - “FIG. 3A is an illustrative block diagram of an embodiment of the capture and use of images of in-store inventory [i.e. receiving, via the network interface device, an image of products offered for sale located within a store]. A person 305 at the store 209, who may or may not be affiliated with the store 209” and “The user may then be able to browse the shelves [i.e. an image of products offered for sale located within a store] of the stores online to see what sort of products are available in the store”); 
submitting the image to an object recognition service that identifies the products located within the image based on stored representations of visual characteristics of the products and a location of each identified product within the image (Meek, see at least: [0052], [0061], and [0065] - “The provider 202 of the system can use a server 201 to facilitate the retail shopping experience of a customer 206 at a store 209, which can be run by a merchant 210 [i.e. submitting the image to an object recognition service]” and “The database 205 used by the system can contain both image data 405 of the inventory 301 in the store 209 [i.e. based on stored representations of visual characteristics of the products], and also structured product data 406 associated with the products 302 that are in the inventory 301…A product mapping module 402 can take an image 316 of the in-store inventory 301 [i.e. submitting the image to an object recognition service], and an identification 401 of a point within the inventory image 316, using the x-axis and y-axis offset of the point, and map the inventory image 316 and point 401 to structured product data 403 that represents the product corresponding to the image segment that is at point 401 [i.e. that identifies the products located within the image and the location of each identified product within the image] in the inventory image 316” and “image segment 314 can be matched against product images in a product image database 420 using an image-driven search…A good match may be used to identify the product in the product image database 420, and then use the product data from the product image database 420 to provide the structured data 403 about the product [i.e. based on stored representations of visual characteristics of the products]”); 
-receiving from the object recognition service, product identifiers of the identified products and location data identifying the location of each respective product (Meek, see at least: [0061] and [0063] - “A product mapping module 402 [i.e. the object recognition service] 316 of the in-store inventory 301, and an identification 401 of a point within the inventory image 316, using the x-axis and y-axis offset of the point [i.e. receiving from the object recognition service, location data identifying the location of each respective product], and map the inventory image 316 and point 401 to structured product data 403 that represents the product corresponding to the image segment that is at point 401 in the inventory image 316” and “The inventory image 316 can be segmented into smaller image segments 314, each one representing a single product 302. The image segment 314 may contain text 411 that can be located and recognized by an Optical Character Recognition (OCR) module 412 [i.e. receiving from the object recognition service, product identifiers of the identified products]. The OCR module 412 can convert the characters into machine-readable text 413, which can then be used to search a product database 414. Data from the product database 414 can then be used to provide the structured data 403 about the product”); 
-retrieving product information for each identified product from a product database (Meek, see at least: [0063] - “The inventory image 316 can be segmented into smaller image segments 314, each one representing a single product 302. The image segment 314 may contain text 411 that can be located and recognized by an Optical Character Recognition (OCR) module 412. The OCR module 412 can convert the characters into machine-readable text 413, which can then be used to search a product database 414. Data from the product database 414 can then be used to provide the structured data 403 about the product [i.e. retrieving product information for each identified product from a product database]”); 
-augmenting data of the image for each identified product therein with the product identifier, the location data identifying the location of the product in the image, and the retrieved product information (Meek, see at least: [0061] and  [0071] - “A product mapping module 402 316 of the in-store inventory 301, and an identification 401 of a point within the inventory image 316, using the x-axis and y-axis offset of the point, and map the inventory image 316 and point 401 to structured product data 403 [i.e. augmenting data of the image for each identified product therein with the product identifier, the location data identifying the location of the product in the image, and the retrieved product information] that represents the product corresponding to the image segment that is at point 401 in the inventory image 316” and “The customer 206 can view products in the image such as 503…The sidebar shows contact information 504 and descriptive information 505 about the store 209, and lists structured information about the products 506 that are indicated by the product mapping module 402 to be in the visible part of the inventory image data 316 [i.e. augmenting data of the image for each identified product therein]”); and 
-storing the image with the augmented data in a location where the image and the augmented data can be accessed in response to requests received via a network (Meek, see at least: [0061], [0071], and [0041] - “The database 205 used by the system can contain both image data 405 of the inventory 301 in the store 209, and also structured product data 406 associated with the products 302 that are in the inventory 301 [i.e. storing the image with the augmented data in a location where the image and augmented data can be accessed]” and “FIG. 5A is an illustrative example of an embodiment of a user interface for providing a customer with a retail browsing experience online [i.e. obtain data can be accessed in response to requests received via a network]” and “user may not be looking for a specific product, but may search for general product terms [i.e. accessed in response to requests received via a network] to find certain types of stores in the area. The user may then be able to browse the shelves of the stores online to see what sort of products are available in the store”).

Adato, however, teaches a system for processing images captured in a retail store (i.e. abstract), including the known technique of capturing of a received image being received from a stationarily mounted camera (Adato, see at least: [0150] and [0115] - “the image data representative of products displayed on store shelves may be acquired by a plurality of stationary capturing devices 125 fixedly mounted [i.e. a received image being received from a stationarily mounted camera] in the retail store” and “Examples of capturing devices may include, a digital camera, a time-of-flight camera, a stereo camera, an active stereo camera, a depth camera, a Lidar system, a laser scanner, CCD based devices, or any other sensor based system capable of converting received light into electric signals [i.e. stationarily mounted camera]”). This known technique is applicable to the system of Meek as they both share characteristics and capabilities, namely, they are directed to a system for processing images captured in a retail store.
It would have been recognized that applying the known techniques of capturing of an image including capturing of a received image being received from a stationarily mounted camera, as taught by Adato, to the teachings of Meek would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding capturing of a received image being received from a stationarily mounted camera, as taught by Adato, into the system of Meek would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the detection of products in the back of a shelf while still less power and fewer processing cycles (Adato, [0201]).

Regarding claim 19, Meek in view of Adato teaches the system of claim 16. Meek further discloses:
-wherein the data processing activity of augmenting the data of the image includes adding the retrieved product information to the image (Meek, see at least: [0061] and  [0071] - “A product mapping module 402 can take an image 316 of the in-store inventory 301, and an identification 401 of a point within the inventory image 316, using the x-axis and y-axis offset of the point, and map the inventory image 316 and point 401 to structured product data 403 that represents the product [i.e. the data processing activity of augmenting the data of the image includes adding the retrieved product information to the image] corresponding to the image segment that is at point 401 in the inventory image 316” and “The customer 206 can view products in the image such as 503…The sidebar shows contact information 504 and descriptive information 505 about the store 209, and lists structured information about the products 506 that are indicated by the product mapping module 402 to be in the visible part of the inventory image data 316 [i.e. augmenting the data of the image includes adding the retrieved product information to the image]”).

Regarding claim 20, Meek in view of Adato teaches the system of claim 19. Meek further discloses:
-wherein the retrieved product information is added as metadata to the image (Meek, see at least: [0071] - “The customer 206 can view products in the image such as 503…The sidebar shows contact information 504 and descriptive information 505 about the store 209, and lists structured information about the products 506 that are indicated by the product mapping module 402 to be in the visible part of the inventory image data 316 [i.e. the retrieved product information is added as metadata to the image]”).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meek in view of Adato, in further view of Tang et al. (US 2019/0272425 A1), as previously cited and hereinafter Tang.
Regarding claim 3, Meek in view of Adato teaches the method of claim 2. Meek further discloses:
Meek in view of Adato does not explicitly disclose the object recognition service including a deep neural network object recognition model built and maintained from training images of the products to be recognized through use of the model.
		Tang, however, teaches an object recognition service including a deep neural network object recognition model built and maintained from training images of products to be recognized through use of the model (Tang, see at least: [0029] - “Once the image has been captured, and in some embodiments, after it has undergone some pre-processing as mentioned above, attributes or features of the scene, such as objects, surfaces, and spaces, be determined from the image data through various models including various computer-vision and image processing techniques and processes…the neural network can be trained using images from a catalog that include metadata, description, classification, or other data that can be used to identify various objects and object features [i.e. built and maintained from training images of products to be recognized through use of the model].  For example, in some embodiments, localization can then be performed to determine the relevant region of the scene associated with an object (including spaces or surfaces) of interest.  In some embodiments, a conventional training process can be used with the 
		It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Meek in view of Adato, an object recognition service including a deep neural network object recognition model built and maintained from training images of products to be recognized through use of the model, as taught by Tang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Meek in view of Adato, to include the teachings of Tang, in order to allow a user to capture an image of the product and submit the captured image to an object recognition system to obtain information associated with the product of interest or find visually similar products (Tang, [0001]).

Regarding claim 17, Meek in view of Adato teaches the system of claim 16. 
Meek in view of Adato does not explicitly disclose storing the image with the augmented data including transmitting the image with the augmented data via the network interface device to a source of the image.
Tang, however, teaches storing an image with augmented data including transmitting the image with the augmented data via the network interface device to a source of the image (Tang, see at least: [0044] and  [0052] - “although the services are shown to be part of the provider environment 506 in FIG. 5, that one or more of these identification services might be operated by third parties 508 that offer these services to the provider [i.e. transmitting the image with the 518, or other services and/or components of the environment might access one or more data stores, such as a user data store 520 that contains information about the various users, and one or more content repositories 514 storing content able to be served to those users [i.e. storing the image with the augmented data]” Examiner notes that Fig. 5 indicates the content database is in the service provider environment [i.e. storing the image with the augmented data includes transmitting the image with the augmented data via the network interface device to a source of the image]).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Meek in view of Adato, storing an image with augmented data including transmitting the image with the augmented data via the network interface device to a source of the image, as taught by Tang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Meek in view of Adato, to include the teachings of Tang, in order to allow a user to capture an image of the product and submit the captured image to an object recognition system to obtain information associated with the product of interest or find visually similar products (Tang, [0001]).

Claims 5-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meek in view of Adato, in further view of Powers et al. (US 2018/0374276 A1), as previously cited and hereinafter Powers.
Regarding claim 5, Meek in view of Adato teaches the method of claim 2. Meek further discloses:
-wherein augmenting the data of the image includes adding text to the image that is visible when the image is presented on a display and including at least a portion of the retrieve product information (Meek, see at least: [0071] - “FIG. 5A is an illustrative example of an embodiment of a user interface for providing a customer with a retail browsing experience online. The interface 501 presents several sections. The view 502 of the store 209 shows the inventory image data 316 for the in-store inventory 301, and provides pan and zoom controls to allow the customer 206 to simulate walking through the store 209 as previously described with respect to FIG. 3B…The sidebar shows contact information 504 and descriptive information 505 about the store 209, and lists structured information about the products 506 [i.e. augmenting the data of the image includes adding text to the image that is visible when the image is presented on a display and including at least a portion of the retrieve product information] that are indicated by the product mapping module 402 to be in the visible part of the inventory image data 316”).
Meek in view of Adato does not explicitly disclose the text being added relative to a location of the product in the image.
Powers, however, teaches annotation data associated with particular objects and/or viewpoints of image data (i.e. abstract), including the known technique of augmenting the data of the image includes adding text to the image that is visible when the image is presented on a display, the text added relative to a location of the product in the image (Powers, see at least: [0094] - “The annotation 610 may include textual content associated with pillow 618. For instance, the textual content may include product information (e.g., make, model, price, availability) associated with the pillow 618” Examiner notes that the annotations 602-610 in Fig. 
		It would have been recognized that applying the known techniques of augmenting the data of the image includes adding text to the image that is visible when the image is presented on a display, the text added relative to a location of the product in the image, as taught by Powers, to the teachings of Meek in view of Adato would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding augmenting the data of the image includes adding text to the image that is visible when the image is presented on a display, the text added relative to a location of the product in the image, as taught by Powers, into the method of Meek in view of Adato would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow for the maintenance of an updated environment (Powers, [0221]).

Regarding claim 6, the combination of Meek/Adato/Powers teaches the method of claim 5. Meek further discloses:
-wherein the text added to the image includes a product name and a price (Meek, see at least: [0071] - “FIG. 5A is an illustrative example of an embodiment of a user interface for providing a customer with a retail browsing experience online…The sidebar shows contact information 504 and descriptive information 505 about the store 209, and lists structured information about the products 506 that are indicated by the product mapping module 402 to be 316 [i.e. text added to the image]” Examiner notes that the sidebar of Fig. 5A indicates the names and prices of the products in the image).

Regarding claim 18, Meek in view of Adato teaches the system of claim 16. Meek further discloses:
-wherein the data processing activities are performed on a periodic basis (Meek, see at least: [0070] - “FIG. 4D is an illustrative block diagram of an embodiment of mapping segments of images of in-store inventory to product data over a period of time. As previously illustrated in FIG. 3C, the inventory image data 316 can be updated from time to time”)
Meek in view of Adato does not explicitly disclose the data processing activities being performed on a time-scheduled basis.
Powers, however, teaches annotation data associated with particular objects and/or viewpoints of image data (i.e. abstract), including the known technique of data processing activities being performed on a time-scheduled basis (Powers, see at least: [0221] - “the user 3210 may periodically or regularly capture image data [i.e. data processing activities are performed on a periodic basis] 2314 of the physical environment 2310 such that the spatial interaction system 2300 may maintain update object models 2318 and/or a shared 3D model/environment 2320 of the physical environment 3210”). This known technique is applicable to the system of Meek in view of Adato as they both share characteristics and capabilities, namely, they are directed to annotation data associated with particular objects and/or viewpoints of image data.
It would have been recognized that applying the known techniques of data processing activities being performed on a time-scheduled basis, as taught by Powers, to the teachings of .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meek in view of Tang.
Regarding claim 11, Meek discloses the method of claim 10. 
Meek does not explicitly disclose the object recognition service including a convolutional neural network object recognition model built and maintained from training images of products to be recognized through use of the model.
		Tang, however, teaches an object recognition service including a convolutional neural network object recognition model built and maintained from training images of products to be recognized through use of the model (Tang, see at least: [0029] - “Once the image has been captured, and in some embodiments, after it has undergone some pre-processing as mentioned above, attributes or features of the scene, such as objects, surfaces, and spaces, be determined from the image data through various models including various computer-vision and image processing techniques and processes…the neural network can be trained using images from a catalog that include metadata, description, classification, or other data that can be used to identify various objects and object features [i.e. built and maintained from training images of products to be recognized through use of the model].  For example, in some embodiments, 
		It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Meek, an object recognition service including a convolutional neural network object recognition model built and maintained from training images of products to be recognized through use of the model, as taught by Tang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Meek, to include the teachings of Tang, in order to allow a user to capture an image of the product and submit the captured image to an object recognition system to obtain information associated with the product of interest or find visually similar products (Tang, [0001]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Meek in view of Powers.
Regarding claim 13, Meek discloses the method of claim 10. Meek further discloses:
-wherein augmenting the data of the image includes adding text to the image that is visible when the image is presented on a display and including at least a portion of the retrieve product information (Meek, see at least: [0071] - “FIG. 5A is an illustrative example of an embodiment of a user interface for providing a customer with a retail browsing experience 501 presents several sections. The view 502 of the store 209 shows the inventory image data 316 for the in-store inventory 301, and provides pan and zoom controls to allow the customer 206 to simulate walking through the store 209 as previously described with respect to FIG. 3B…The sidebar shows contact information 504 and descriptive information 505 about the store 209, and lists structured information about the products 506 [i.e. augmenting the data of the image includes adding text to the image that is visible when the image is presented on a display and including at least a portion of the retrieve product information] that are indicated by the product mapping module 402 to be in the visible part of the inventory image data 316”).
Meek does not explicitly disclose the text being added relative to a location of the product in the image.
Powers, however, teaches annotation data associated with particular objects and/or viewpoints of image data (i.e. abstract), including the known technique of augmenting the data of the image includes adding text to the image that is visible when the image is presented on a display, the text added relative to a location of the product in the image (Powers, see at least: [0094] - “The annotation 610 may include textual content associated with pillow 618. For instance, the textual content may include product information (e.g., make, model, price, availability) associated with the pillow 618” Examiner notes that the annotations 602-610 in Fig. 6 are relative to a location of the product). This known technique is applicable to the method of Meek as they both share characteristics and capabilities, namely, they are directed to annotation data associated with particular objects and/or viewpoints of image data.
It would have been recognized that applying the known techniques of augmenting the data of the image includes adding text to the image that is visible when the image is presented on a display, the text added relative to a location of the product in the image, as taught by Powers, to 

Regarding claim 14, Meek discloses the method of claim 13. Meek further discloses:
-wherein the text added to the image includes a price (Meek, see at least: [0071] - “FIG. 5A is an illustrative example of an embodiment of a user interface for providing a customer with a retail browsing experience online…The sidebar shows contact information 504 and descriptive information 505 about the store 209, and lists structured information about the products 506 that are indicated by the product mapping module 402 to be in the visible part of the inventory image data 316 [i.e. text added to the image]” Examiner notes that the sidebar of Fig. 5A indicates the prices of the products in the image).

Response to Arguments
Rejections under 35 U.S.C. §102 and 103
Applicant argues that the cited references don’t teach that the item/object/product identification is image processing performed based on stored representations of visual characteristics of products as Meek at best describes identifying products in images based on a 
Examiner respectfully disagrees. Meek discloses a database that contains image data of the inventory in the store as well as structured product data that contains an image of the product, and further discloses taking the image of the in-store inventory, identifying a point within the inventory image, using the x-axis and y-axis offset of the point, and mapping the inventory image and a particular point to structured product data that represents the product corresponding to the image segment that is at the particular point in the inventory image (see Meek, [0061]). Additionally, Meek further discloses the mapping of the image to corresponding product data including matching the particular image segment against product images in the database (see Meek, [0065]). The inventory image is processed such that a product that is located at a particular point/segment in the inventory image is identified based on a comparison with stored image data. Thus, Meek discloses the item/object/product identification being image processing performed based on stored representations of visual characteristics of products.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Purves et al. (US 2015/0012426 A1) teaches recognizing an object in an image based on an image analysis that compares the image to previously stored images.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE E WEINER/            Examiner, Art Unit 3684